Citation Nr: 1413103	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status postoperative herniated nucleus pulposus, L5-S1, in excess of 10 percent for the period from April 1, 2010 to September 10, 2012.  

2.  Entitlement to an increased rating for status postoperative herniated nucleus pulposus, L5-S1, in excess of 20 percent for the period beginning September 10, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from December 1969 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part continued a 10 percent disability rating of status postoperative herniated nucleus pulposus, L5-S1.  In February 2010, the Veteran underwent spinal surgery and received a temporary total disability rating from February 3, 2010 to April 1, 2010.  

In a June 2012 decision, the Board denied an increased rating for the period prior to February 3, 2010 and remanded the claim for an increased rating for the period beginning on April 1, 2010.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a January 2013 rating decision, the RO increased the Veteran's rating for status postoperative herniated nucleus pulposus, L5-S1, to 20 percent effective September 10, 2012.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the increased rating claim remains before the Board and the issue has been recharacterized as listed on the title page. 


FINDINGS OF FACT

1.  For the period from April 1, 2010 to September 10, 2012, the Veteran's status postoperative herniated nucleus pulposus, L5-S1, has not been manifested by forward flexion limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during the past 12 months. 

2.  For the period beginning September 10, 2012, the Veteran's status postoperative herniated nucleus pulposus, L5-S1, has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for Veteran's status postoperative herniated nucleus pulposus, L5-S1, for the period from April 1, 2010 to September 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a rating in excess of 20 percent for Veteran's status postoperative herniated nucleus pulposus, L5-S1, for the period beginning September 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in August 2007.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in August 2007 and September 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claims at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria

The Veteran contends that her low back disability is more severe than contemplated by the currently assigned evaluations.  The Veteran's lumbar spine disability is rated as 10 percent disabling from April 1, 2010 and 20 percent disabling from September 10, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to intervertebral disc syndrome of the spine.  Intervertebral disc syndrome can be evaluated under the General Formula for Diseases and Injuries of the Spine or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a .

As noted above, intervertebral disc syndrome can also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

IV.  Period from April 1, 2010 to September 10, 2012

VA treatment records dated April 2008 indicate that the Veteran presented with complaints of low back pain with radiation down her bilateral extremities.  The Veteran reported tingling and intermittent numbness in her bilateral lower extremities.  The Veteran denied having weakness, or loss of bowel or bladder function.  The Veteran's lumbar flexion, extension, and lateral flexion and extension were noted as normal.  The straight-leg raising test was negative bilaterally.  The Veteran's reflex and sensory examinations were normal.  The Veteran returned on several occasions with complaints of pain.  

In February 2010, the Veteran underwent surgery for a spinal cord stimulator implant.  In November 2010, the Veteran complained that the spinal cord stimulator did not help her back pain and that her back pain was getting progressively worse.  The Veteran's spinal cord stimulator was reprogrammed for better coverage of her low back pain.   

The Board notes that the Veteran failed to appear for VA examinations in June and August 2009.  During an August 2007 VA examination, the Veteran's thoracolumbar range of motion was: flexion to 90 degrees, with pain noted at 80 degrees; extension to 15 degrees, with pain noted at 10 degrees; right and left lateral flexion to 30 degrees, with pain starting at 25 degrees; and right and left lateral flexion to 30 degrees.  The Veteran's combined range of motion was 200 degrees as limited by pain, with no additional loss or range of motion due to pain, weakness, fatigue, incoordination or lack of endurance following repetitive use.  The examiner noted painful motion, guarding and tenderness of the thoracolumbar spine, but there was no evidence of abnormal gait, abnormal spinal contour, or decreased sensation of the lower extremities.  The Veteran reported that she did not have any loss of bladder or bowel functions.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, flare-ups and pain.  The examiner indicated that the Veteran did not have any incapacitating episodes during the past 12 months.  In a June 2007 addendum opinion, the examiner indicated that there was no objective evidence of radiculopathy.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the period from April 1, 2010 to September 10, 2012.  Although the Veteran sought treatment for her lumbar spine disability during this timeframe, the Veteran's treatment records do not contain findings that her range of motion was additionally limited from her August 2007 VA examination to September 10, 2012.  

Although the Veteran's thoracolumbar spine forward flexion was limited during this timeframe, there is no evidence that the Veteran's forward flexion was limited to 60 degrees or less.  At no time was the Veteran's combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  In addition, the Veteran was not shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis; and she was not shown to have incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months

During the Veteran's August 2007 VA examination, the Veteran's forward flexion was limited to 80 degrees and her combined range of motion was 200 degrees, taking into consideration limitations due to pain.  Notably, in VA treatment records dated April 2008, the Veteran's range of motion of the lumbar spine was noted to be normal.  During the August 2007 VA examination, the Veteran's straight leg raise test was negative bilaterally and there was no objective evidence of radiculopathy.  The evidence of record does not contain documentation of any incapacitating episodes during this timeframe.  The Board notes that, aside from the evidence discussed above, the record contains no other treatment records that address the severity of the Veteran's low back disability during this timeframe.  

The Board has also considered whether the Veteran's lumbar spine disability warrants a separate compensable evaluation for any associated neurological disorders during this timeframe.  The Veteran has competently reported that she experienced radiating pain into her lower extremities.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the August 2007 VA examiner found that the Veteran's straight leg raise test was negative for radiculopathy and indicated that there was no objective evidence of radiculopathy.  In addition, the Veteran reported that she did not experience bowel or bladder impairment during this timeframe.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's lumbar spine disability are not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The August 2007 VA examiner noted that the Veteran had end-of-range pain, but indicated that there was no decrease in range of motion due to pain or fatigue following repetitive use.  However, limitations on range of motion due to pain are taken into consideration in the rating criteria.  The Board also notes that the Veteran reported that she was experiencing a flare-up at the time of her August 2007 examination.  The Veteran reported that during a flare-up she is unable to: feed her dogs; do household chores or yard work; drive, make her bed, wash her feet or get dressed without pain.  However, the Veteran was able to complete repetitive-use testing.  The Board finds that the Veteran's functional limitation was not so severely limited to equate to forward flexion to sixty degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis, which is the criteria for the next higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a; DeLuca at 206-07.  

The Board has also considered the Veteran's lay statements regarding her lumbar spine disability during this timeframe.  The Veteran is competent to report symptoms related to her lumbar spine disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board recognizes that the Veteran complained of pain during this timeframe; however, pain alone is not a factor that would impact a disability rating for a lumbar spine disability because the rating criteria specifically contemplate pain.  As additional limitations of motion, abnormal gait or guarding, or evidence of incapacitating episodes have not been shown, the criteria for a rating in excess of 10 percent has not been met for this timeframe.  




V.  Beginning September 10, 2012

In September 2012, the Veteran presented for a VA examination.  Forward flexion was to 60 degrees, with pain noted at 50 degrees; extension was to 20 degrees, with pain noted at 15 degrees; right and left lateral flexion to 25 degrees; and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran had less movement than normal; pain on movement; and interference with sitting, standing and/or weight-bearing after repetitive use, but the Veteran did not have additional limitations in range of motion after repetitive use.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted thoracolumbar scoliosis but indicated that this condition was likely congenital due to a bilateral leg length inequality.  The examiner noted that the Veteran complained of persistent back pain during a May 2012 VA appointment.  

VA treatment records dated December 2012 indicate that the Veteran requested a renewal for her pain medications and indicated that her medications were effectively controlling her pain.  Aside from this treatment note and the Veteran's VA examination in September 2012, the evidence of record does not contain any other relevant treatment records.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted at any point since September 10, 2012.  Although the Veteran's thoracolumbar spine forward flexion has been limited, there is no evidence that the Veteran's forward flexion is limited to 30 degrees or less.  In addition, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  The September 2012 VA examiner found that the Veteran did not have intervertebral disc syndrome and the record does not support a finding that the Veteran had incapacitating episodes to warrant a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Board has considered whether the Veteran's lumbar spine disability warrants a separate compensable evaluation for any associated neurological disorders.  The Veteran has competently reported that she has radiating pain into her lower extremities.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the September 2012 VA examiner found that the Veteran's straight leg raise test was negative for radiculopathy.  The examiner noted that the Veteran reported pain into her bilateral lower extremities, but that there was no objective evidence of bilateral lower extremities radiculopathy on motor, reflex, or sensory examinations.  The examiner also indicated that these tests were all normal.  In addition, there is no evidence of record that the Veteran has ever experienced bowel or bladder impairment secondary to her service-connected lumbar spine disability.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's lumbar spine disability are not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2012 VA examiner noted that all ranges of motion had end-of-range pain, but that there was no decrease in range due to pain or fatigue following repetitive use.  However, limitation on range of motion due to pain is taken into consideration in the rating criteria.  The Board finds that the severity of the Veteran's lumbar spine disability is not so severe as to limit her forward flexion to thirty degrees or less or approximate favorable ankylosis of the thoracolumbar spine, which is the criterion for the next higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a; DeLuca at 206-07.  

The Board has also considered the Veteran's lay statements regarding her lumbar spine disability during this timeframe.  The Veteran is competent to report symptoms related to her lumbar spine disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board recognizes the Veteran's complaints of pain; however, pain alone is not a factor that would impact a disability rating for a lumbar spine disability because the rating criteria specifically contemplate pain.  As additional limitations of motion, abnormal gait or guarding, or evidence of incapacitating episodes have not been shown, the criteria for a rating in excess of 20 percent has not been shown.  

VI.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the Veteran's service-connected lumbar spine disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating for status postoperative herniated nucleus pulposus, L5-S1, in excess of 10 percent for the period from April 1, 2010 to September 10, 2012 is denied. 

Entitlement to an increased rating for status postoperative herniated nucleus pulposus, L5-S1, in excess of 20 percent for the period beginning September 10, 2012 is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


